Fourth Court of Appeals
                               San Antonio, Texas
                                    August 16, 2019

                                  No. 04-18-00833-CV

               IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN,


                 From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2017FLI001815 C3
                         Honorable Sid L. Harle, Judge Presiding


                                    ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before September 25, 2019.



                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                               ___________________________________
                                               Keith E. Hottle,
                                               Clerk of Court